 Case 4:20-cv-00096-ALM Document 8 Filed 09/17/20 Page 1 of 1 PageID #: 333


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS


 SINOSTAR GLOBAL LTD.

                Plaintiff,

        v.                                       Civil Action No.: 4:20-cv-00096

 RAKUTEN KOBO, INC.

                Defendant.



                       NOTICE OF APPEARANCE OF JOSHUA L. RASKIN

       Please enter the appearance of the undersigned on behalf of Defendant Rakuten Kobo,

Inc., in the above -captioned matter.

Date: September 17, 2020

                                           Respectfully submitted,

                                           GREENBERG TRAURIG, LLP

                                         By: /s/ Joshua L. Raskin
                                            Joshua L. Raskin
                                            200 Park Avenue
                                            New York, NY 10166
                                            (212) 801-6930
                                            raskinj@gtlaw.com

                                           Counsel for Defendant Rakuten Kobo, Inc.
